Howell, J.
This is an application for a writ of mandamus directing the judge of the Sixth District Court for the parish of Orleans to grant the relators a suspensive appeal from the final judgment in the case of Enoch Smith & Whitney v. W. T. Lane et al., and is based on the same state of facts as that in the application of the same parties first described, and for the reason therein assigned :
It is therefore ordered that the mandamus herein he made peremptory, and the judge a quo directed to grant a suspensive appeal to relators upon their giving a bond according to law for one thousand dollars.